Citation Nr: 0728439	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-32 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing 
loss.

4. Entitlement to service connection for an eye disorder 
manifested by glaucoma.

5. Entitlement to service connection for a bilateral shoulder 
disorder.

6. Entitlement to service connection for a bilateral wrist 
disorder.

7. Entitlement to service connection for a skin disorder.

8. Entitlement to service connection for a neck disorder.

9. Entitlement to service connection for a low back disorder.

10. Entitlement to service connection for a birth defect 
manifested by a pre-mature birth and scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which, in part, denied the above 
claims.

In June 2006, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran is seeking entitlement to service connection for 
certain disorders as captioned above. Because the evidence is 
not sufficiently developed to allow for comprehensive 
appellate review, the appeal will be remanded.

In addition to service connection on a direct basis, the 
veteran has asserted that the claimed disorders for which he 
is seeking service connection are the result of exposure to 
Agent Orange during his period of active service. In support 
of his claim, the veteran has submitted numerous treatises 
which suggest a possible relationship between exposure to 
herbicides and disorders which include those asserted by the 
veteran. In his notice of disagreement received by the RO in 
March 2005, the veteran indicated that he was on a VA Agent 
Orange examination waiting list, and that the results of this 
examination would prove his asserted conditions. Review of 
his claims file reveals that there is no such examination of 
record. As such, on remand, the RO/AMC should endeavor to 
obtain the results of any VA Agent Orange examination of the 
veteran. If no such examination was ever conducted, the 
veteran should be scheduled for such an examination. VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).

Additionally, a letter from a VA physician dated in June 2006 
shows that the physician set forth that the veteran had 
persistent multiple joint pains and dysfunction which was 
likely related to Agent Orange exposure. The physician, 
however, did not specify which joints of the veteran were 
included in his assessment, and he did not provide an 
explanation as to the basis of his opinion. On remand, the VA 
physician should be contacted and requested to provide more 
specific information regarding the conclusion reached as to 
the veteran's multiple joint pains and dysfunction. 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran has submitted a private audiologic evaluation 
from R. A. Gaito, Jr., M.D., dated in December 2003, which 
was in a graph format and had not been converted to an 
appropriate numerical form. Accordingly, this evidence 
requires translation by a certified specialist. See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation.). Further, while it 
was reported that speech discrimination was 96 percent in the 
right ear and 100 percent in the left ear. Review of the 
report does not indicate whether the speech audiometry was a 
controlled speech discrimination test using the Maryland CNC 
word list as required by 38 C.F.R. § 4.85 (a) (2006). It was 
also indicated that the veteran had tinnitus with a history 
of noise exposure both in service and following service as a 
contractor. There was, however, no opinion as to the etiology 
of the tinnitus which was diagnosed. Given the above noted 
deficiencies, the Board is of the opinion that a 
contemporaneous and thorough VA examination is warranted. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also asserts that his daughter was born 
prematurely, with a birth defect manifested currently by 
scoliosis, which he attributes to his exposure to Agent 
Orange during service. According to the applicable law and 
regulations, VA shall pay a monthly allowance, based upon the 
level of disability, to or for a child who has been 
determined to be suffering from spina bifida and who is a 
child of a Vietnam veteran. 38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a) (2006). "Spina bifida" includes 
all forms and manifestations of spina bifida except spina 
bifida occulta (38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3)), 
and is the only birth defect which warrants the award of 
monetary benefits based on the herbicide exposure of a male 
veteran. While the veteran has not asserted that his daughter 
has a disability manifested by spina bifida, he has provided 
certain evidence of ongoing treatment for scoliosis and 
various treatises which suggest a possible relationship 
between exposure to Agent Orange and the development of birth 
defects in children of veterans which included physical 
deformities. While entitlement to service connection on a 
presumptive basis is limited to the development of spina 
bifida, entitlement to service connection on a direct basis 
may also be granted for any disease first diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006). As such, on remand, the 
RO/AMC should arrange for the veteran's claims file to be 
reviewed by an appropriate VA examiner in order for an 
opinion to be provided as to the nature and etiology of the 
asserted birth defect of the veteran's daughter.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall endeavor to obtain the 
results of any VA Agent Orange examination 
of the veteran as indicated in his notice 
of disagreement received by the RO in 
March 2005. If no such examination was 
ever conducted, the veteran should be 
scheduled for a VA Agent Orange 
examination so as to assess the current 
extent, nature, and etiology of the 
veteran's asserted headaches, tinnitus, 
bilateral hearing loss, eye disorder 
manifested by glaucoma, bilateral shoulder 
disorder, bilateral wrist disorder, skin 
disorder, neck disorder, and low back 
disorder. The veteran's claims file must 
be reviewed by the examiner in conjunction 
with conducting the examination. Any 
studies deemed necessary should be 
performed.

The examiner is requested to opine as to 
whether the veteran currently has any of 
the asserted disorders, and if so, whether 
any such diagnosed disability is 
etiologically related his period of active 
service, to include exposure to Agent 
Orange. If such a determination is not 
possible without resort to speculation, 
the examiner should so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2. The VA physician which provided a 
letter on behalf of the veteran in June 
2006 should be contacted and requested to 
provide more specific information 
regarding the conclusions reached. The 
physician should identify which joints of 
the veteran are involved in the diagnosed 
multiple joint pain and dysfunction which 
he opined was likely related to Agent 
Orange exposure. The physician should also 
be asked to provide an explanation as to 
the basis of his opinion.

3. The RO/AMC shall contacting the veteran 
and secure any necessary release forms 
required in order to contact Dr. Gaito so 
as to determined whether the December 2003 
audiological findings are based upon a 
controlled speech discrimination test 
using the Maryland CNC test parameters. 
The RO/AMC shall arrange to have the 
December 2003 audiogram from Dr. Gaito 
translated to numeric form by a VA 
audiologist.

4. The RO/AMC shall arrange for the 
veteran's claims file to be provided to an 
appropriate VA examiner in order to 
determine the nature and etiology of the 
asserted birth defect of the veteran's 
daughter. The examiner should be asked to 
determine whether any discovered birth 
defect is likely a form or manifestation 
of spina bifida; and if not whether is it 
otherwise etiologically related to the 
veteran's period of active service, to 
include exposure to Agent Orange. The 
claims folder must be made available to 
the examiner for review in conjunction 
with formulating an opinion. The examiner 
should establish a detailed history 
regarding the onset and progression of 
relevant symptoms, and thoroughly review 
the clinical findings of record. All 
findings should be reported in detail, and 
complete diagnoses should be provided. If 
it cannot be determined whether the 
veteran's daughter had a birth defect that 
is etiologically related to service on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

5. The RO/AMC will then readjudicate the 
veteran's claims for service connection. 
If the benefits sought on appeal remain 
denied, he and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC). The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 
(2006). The purposes of this remand are to obtain additional 
information and comply with all due process considerations. 
No inference should be drawn regarding the final disposition 
of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



